                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 17-cv-2759-RM-STV

MAKEEN INVESTMENT GROUP, LLC, as trustee for
THE MAKEEN FAMILY CHILDRENS TRUST, and
AKEEM MAKEEN,

        Plaintiffs,

v.

STATE OF COLORADO,
JUDGE MICHAEL JAMES VALLEJOS, in his official capacity,
JUDGE JENNIFER TORRINGTON, in her official capacity,
MAX MINNIG, JR. & ASSOCIATES, LLC, and
MAX A. MINNIG, JR, individually and in his official capacity as agent for GEORGE E.
HAILEY,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This matter is before the Court on (1) the October 12, 2018, Recommendation of United

States Magistrate Judge Scott T. Varholak (the “Recommendation”) (ECF No. 138) to dismiss

without prejudice Plaintiffs’ claims based on the Rooker-Feldman doctrine1 raised by the State

Defendants2 in their Motion to Dismiss (ECF No. 95)3 and to deny as moot the remaining pending

motions (ECF Nos. 93, 121); and (2) Plaintiff Makeen Investment Group, LLC’s4 (“MIG”) Fourth

Motion for Leave to Amend Complaint (the “Motion to Amend”) (ECF No. 143). The


1
  Based on Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Colombia Ct. of Appeals v. Feldman,
460 U.S. 462 (1983).
2
  The State Defendants are the State of Colorado, Judge Michael Vallejos, and Judge Jennifer Torrington.
3
  The Magistrate Judge found the doctrine applied to bar all claims as to all Defendants.
4
  As Trustee of the Makeen Family Children’s Trust.
Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ.

P. 72(b). For the reasons stated herein, the Court adopts, in part, the Recommendation and denies

the Motion to Amend.

        A. THE RECOMMENDATION

        The Recommendation advised the parties that specific written objections were due within

fourteen days after being served with a copy of the Recommendation. (ECF No. 138 at page 18.)

Despite this advisement, no objections to the Recommendation have to date been filed by any

party and the time to do so has expired. (See generally Dkt.) However, after the

Recommendation was issued, Plaintiff Akeem Makeen voluntarily dismissed his case without

prejudice (ECF Nos. 139-141). Accordingly, the Recommendation as to Mr. Makeen is moot.

        The Recommendation as to Plaintiff MIG, however, is not. The Court concludes that

Magistrate Judge Varholak’s analysis as to MIG was thorough and sound, and that there is no

clear error on the face of the record. See Fed. R. Civ. P. 72(b) advisory committee’s note (“When

no timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”); see also Summers v. Utah, 927 F.2d 1165,

1167 (10th Cir. 1991) (“In the absence of timely objection, the district court may review a

magistrate’s report under any standard it deems appropriate.”). The Recommendation as to MIG

is, therefore, adopted as an order of this Court.

        B. THE MOTION TO AMEND

        Despite MIG’s failure to object to the recommended dismissal of this case, it seeks to

salvage this case by requesting leave to amend the complaint – yet again. MIG contends leave

should be granted because the other amendments were initiated by Mr. Makeen; this case has


                                                    2
drastically changed with the dismissal of Mr. Makeen; its amendment will survive a motion to

dismiss and there is no scheduling order in this case; a fourth amended complaint will avoid

piecemeal litigation of this action; and leave is warranted under Fed. R. Civ. P. 15(a). State

Defendants’ response in opposition argues undue delay and futility of the proposed amendment.

MIG’s reply counters that the Recommendation is erroneous as to MIG because it was not a party

in the state court action; State Defendants will not be prejudiced; and its amendment is not futile

as they seek only declaratory and injunctive relief, the recommendation erroneously held the

Rooker-Feldman doctrine applies, and State Defendants have not alleged the amendment would

not survive a motion to dismiss. The Court addresses these arguments below.

        As an initial matter, MIG’s Motion to Amend is conclusory and devoid of any legal or

factual analysis; for this reason alone, the Motion to Amend is subject to denial. Even if the Court

were to consider the remaining papers, MIG still fails to show leave to amend should be granted.

        First, the Court finds undue delay. As State Defendants argue, their Motion to Dismiss

was pending seven months before MIG sought leave to amend. Such undue delay is inexplicable.

Moreover, MIG was afforded the opportunity to amend before State Defendants filed their Motion

to Dismiss to correct the deficiencies raised in that motion, as, in accordance with this Court’s

Civil Practice Standards, Defendants attempted to confer with MIG’s counsel prior to filing the

motion.5 Thus, MIG’s request comes inordinately, and inexcusably, too late.

        Next, if the Court were to grant leave to amend, it would be the fifth complaint filed in this

case. MIG’s assertion that all the other amendments were caused by Mr. Makeen is not well


5
 MIG’s counsel – who, accordingly to the allegations in the complaint, also served as counsel in the state court
proceedings – apparently did not respond to State Defendants’ attempt to confer. State Defendants, however, did
confer with Mr. Makeen specifically about Rooker-Feldman before filing the Motion to Dismiss.

                                                         3
taken. The Court’s review of the other amended complaints, the motions seeking leave to amend,

and the amendments themselves shows otherwise. (See ECF Nos. 1, 7, 17, 18, 23, 24, 66, 67, 83,

86.) In other words, MIG has been afforded repeated opportunities to cure any pleading

deficiencies.6

         Finally, MIG seeks to amend based on the argument that the Recommendation is allegedly

“erroneous,” an argument which the Court finds is in essence a belated attempt to object to the

Recommendation. If the Recommendation is erroneous, as MIG argues, it could and should have

objected. It did not. Failing to do so, MIG waived any right to object. See Davis v. Clifford, 825

F.3d 1131, 1137 n.3 (10th Cir. 2016) (“Under our firm-waiver rule, [a party’s] failure to object

‘waives appellate review of both factual and legal questions.’” (quoting Casanova v. Ulibarri, 595

F.3d 1120, 1123 (10th Cir. 2010)).7 If the Court were to grant leave to amend based on the

argument asserted, the Court would, essentially, be conducting a de novo review of a

recommendation to which no timely objection has been filed. The Court will not countenance

such a procedural maneuver to avoid the requirements of a timely objection.8




6
  Another fact which supports the Court’s finding of undue delay.
7
  Moreover, there is no argument, or showing, that MIG should be afforded “‘relief from the rule in the interests of
justice.’” Davis, 825 F.3d at 1137 n.3 (citation omitted).
8
  The Court also finds MIG’s remaining arguments without merit. For example, State Defendants do argue the
proposed amendment fails to state a claim. Further, State Defendants do not need to also show prejudice. Woolsey
v. Marion Labs., Inc., 934 F.2d 1452, 1462 (10th Cir. 1991) (“While prejudice may be one ground justifying a denial
of leave to amend, such a showing is not necessary. Indeed, untimeliness alone may be a sufficient basis for denial
of leave to amend. Prejudice to the opposing party need not also be shown.” (citations, quotation marks, and
internal alterations omitted)). See also Minter v. Prime Equip. Co., 451 F.3d 1196, 1205–06 (10th Cir. 2006)
(Stating that while some circuits require prejudice, bad faith, futility, or a substantial burden on the court to deny an
amendment for undue delay, the Tenth Circuit “focuses primarily on the reasons for the delay.”) Moreover, the
Court finds the court, with its limited resources, has been unduly burdened by Plaintiffs’ repeated amendments and
undue delay caused thereby. See Minter v. Prime Equip. Co., 452 F.3d 1196, 1205 (10th Cir. 2006).

                                                           4
   C. CONCLUSION

   Based on the foregoing, the Court:

(1) ADOPTS the Recommendation of United States Magistrate (ECF No. 138) as to Plaintiff

   Makeen Investment Group, LLC’s, as Trustee of the Makeen Family Children’s Trust;

(2) REJECTS as moot the Recommendation of United States Magistrate (ECF No. 138) as to

   Plaintiff Akeem Makeen in light of his voluntary dismissal from this case;

(3) GRANTS the State Defendants’ Motion to Dismiss (ECF No. 95) based on the Rooker-

   Feldman doctrine, and applies the same doctrine to grant dismissal as to all other

   Defendants, as against Plaintiff Makeen Investment Group, LLC’s, as Trustee of the

   Makeen Family Children’s Trust;

(4) DENIES as moot the State Defendants’ Motion to Dismiss (ECF No. 95) as against

   Plaintiff Akeem Makeen;

(5) DENIES as moot Defendant Minnig’s Motion to Dismiss (ECF No. 93) and Plaintiffs’

   Renewed Motion for Summary Judgment (ECF No. 121);

(6) DISMISSES without prejudice Plaintiffs’ Complaint and this entire action;

(7) DENIES Plaintiff Makeen Investment Group, LLC’s, as Trustee of the Makeen Family

   Children’s Trust, Fourth Motion for Leave to Amend Complaint (ECF No. 143);

(8) DIRECTS the Clerk of the Court to enter judgment in favor of Defendants and against

   Plaintiff Makeen Investment Group, LLC’s, as Trustee of the Makeen Family Children’s

   Trust; and

(9) ORDERS that Defendants are awarded costs as against Plaintiff Makeen Investment

   Group, LLC’s, as Trustee of the Makeen Family Children’s Trust, and Defendants shall


                                            5
within 14 days of the date of this Order file a bill of costs, in accordance with the

procedures under Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1, which shall be

taxed by the Clerk of the Court.

DATED this 26th day of November, 2018.

                                               BY THE COURT:



                                               ____________________________________
                                               RAYMOND P. MOORE
                                               United States District Judge




                                           6
